The plaintiff's counsel contend that by the description in the latter deed the line was intended to run as described in the former — down the first branch, then up the second, and thence along the path to the corner. But the word thence is not a term of relation; it does not refer to the boundaries in the former deed. Thence to a corner can mean nothing but a direct line from the former to the latter point. To deviate from the former point immediately and return by another line to the direct one from that to the latter, and then along the direct line, is not warranted by the term thence to the beginning.